Title: From Thomas Jefferson to United States House of Representatives, 16 February 1807
From: Jefferson, Thomas
To: United States House of Representatives


                        
                     Washington. Feb. 16. 1807.
                            
                            
                        
                  At the request of mr. Briggs I proceed to state what I know of the facts mentioned in this petition &
                            others connected with them.
                        In July 1804. mr. Briggs being here, and about to set out for Natches, as Surveyor Genl., I happened to say
                            in conversation how anxious I was to get a direct road from Washington to N. Orleans, which should not cross the mountains
                            at all, to express a hope that the legislature would authorise the opening such a road, and consulted with mr. Briggs as
                            to the best mode of making the preparatory survey for fixing the leading points through which it should pass. we both
                            agreed that the method by celestial observations was preferable, for this purpose, to the chain & compass, & after
                            some reflection, he observed that being to go to Natches, he did not foresee that it would cost him much more time or
                            expence to go along the route I had in contemplation, than through Tennissee, except as it would lead him by N. Orleans;
                            but that he would undertake it for the public good, if I could get him a portable sextant. glad to obtain our guide-line
                            on so easy a condition, I procured the sextant. he set out in August; and what followed that is known to me only from his
                            report, survey & other communications to me. by these it appeared that he was 4. months on the way, not arriving at N.
                            Orleans till late in December: that he found the enterprize expensive, laborious & tedious infinitely beyond
                            expectation. the way being then quite unknown, he had to pursue his course through the woods, to go through marshes, swim
                            rivers, cut open his path sometimes, and to encounter all obstacles as they presented themselves, sleeping out without
                            cover; & distressed for food. on his arrival at N. Orleans, he was taken with a fever, which I understood to have been
                            long & dangerous, & little doubt of it’s having been brought on by the season & circumstances of his journey. he had
                            necessarily through the whole an assistant hired & maintained at his own expence. from New Orleans he sent me the report
                            & map which I communicated to Congress, & which remain among their papers. this map has been the foundation of all our
                            proceedings in the prosecution of this road, has saved us the expence of making the preparatory general survey with the
                            chain & compass, and has in fact been compleatly profited of as public property. these are the material facts as far as
                            they occur to me, and which I certify as being partly within my own knolege, & partly within my belief on the evidence
                            before stated.
                        
                            Th: Jefferson
                            
                            
                        
                    